UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4255


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DEMARCUS MANDELL BROWN,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Michael F. Urbanski, District
Judge. (7:13-cr-00068-MFU-1)


Submitted:   October 30, 2014             Decided:    November 14, 2014


Before DUNCAN and    KEENAN,    Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Paul G. Beers, GLENN, FELDMANN, DARBY & GOODLATTE, Roanoke,
Virginia, for Appellant.   Jennifer Scott DeGraw, OFFICE OF THE
UNITED STATES ATTORNEY, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              DeMarcus Brown appeals the district court’s judgment

sentencing       him    to     one      year   of    imprisonment       pursuant           to   his

conviction of assault on a government employee, in violation of

18   U.S.C.      §    111(a)       (2012).       Brown’s       counsel       filed     a    brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating

that     there        are    no        meritorious         grounds     for      appeal,         but

questioning          whether    (1)      Brown’s      conviction      is     unsupported         by

sufficient       evidence         or    otherwise         unlawful,    (2)      the    district

court abused its discretion in imposing Brown’s sentence to run

consecutively          to    his     preexisting          sentence,    (3)      the    district

court erred in failing to give Brown’s requested instruction on

justification and (4) the district court erred in failing to

instruct      that      willfulness        was       an    essential       element      of      the

offense.      Although advised of his right to do so, Brown has not

filed a supplemental brief.                    The Government declined to file a

brief.    We affirm.

              We review de novo the district court’s denial of a

Fed. R. Crim. P. 29 motion for judgment of acquittal.                                      United

States v. Smith, 451 F.3d 209, 216 (4th Cir. 2006).                                   We affirm

if, viewing the evidence in the light most favorable to the

Government,          “the      conviction           is     supported       by    substantial

evidence.”       United States v. Hickman, 626 F.3d 756, 763-64 (4th

Cir.   2010)     (internal         quotation         marks    omitted).         “Substantial

                                                 2
evidence” is defined as such “evidence that a reasonable finder

of fact could accept as adequate and sufficient to support a

conclusion of a defendant’s guilt beyond a reasonable doubt.”

United    States       v.    Green,      599 F.3d 360,    367    (4th      Cir.    2010)

(internal       quotation      marks      omitted).           A    defendant        challenging

evidentiary sufficiency “bears a heavy burden,” as reversal of a

conviction       is    limited      to    those          circumstances         in   which     “the

prosecution’s failure is clear.”                         United States v. Foster, 507
F.3d 233,     244-45      (4th     Cir.      2007)      (internal       quotation         marks

omitted).

               Any     individual         who        “forcibly         assaults,         resists,

opposes,       impedes,      intimidates,           or    interferes      with      [a    federal

officer] while engaged in . . . official duties . . . shall,

where    the    acts    in    violation         of    this    section      constitute         only

simple assault, be fined under this title or imprisoned not more

than    one    year,    or    both[.]”          18       U.S.C.    §    111.        Viewing    the

evidence in the light most favorable to the Government, there

was    ample    evidence       that      Brown       forcibly      assaulted,         resisted,

opposed, impeded, intimidated, or interfered with United States

Marshals while they were attempting to transport him from his

cell to his change of plea hearing.                         We thus conclude that the

district       court    did    not       err    in       denying       Brown’s      motion     for

acquittal.



                                                3
             Brown       next    challenges            his     sentence.         We    review    a

sentence         for      reasonableness,                applying          “a        deferential

abuse-of-discretion standard.”                     Gall v. United States, 552 U.S.
38, 46 (2007).          There we presume that a within-Guidelines range

sentence is reasonable.                   See Rita v. United States, 551 U.S.
338, 347 (2007).              We review the decision whether to impose a

concurrent       or    consecutive          sentence         for   abuse    of       discretion.

United States v. Lynn, 592 F.3d 572, 578 (4th Cir. 2012).

             Our       review        of     the    record       reflects        that    it     was

reasonable       to    impose        upon    Brown       a   consecutive,        rather      than

concurrent, sentence.                We thus conclude that the district court

did not abuse its discretion in imposing its sentence.

             Brown next challenges the district court’s refusal to

instruct     the       jury     as    to     the       justification       defense.          “[A]

defendant is entitled to an instruction as to any recognized

defense for which there exists evidence sufficient for a jury to

find in his favor.”              United States v. Ricks, 573 F.3d 198, 200

(4th Cir. 2009) (internal quotation marks omitted).

             We review a district court’s refusal to instruct the

jury   on   an     affirmative            defense      de    novo.       United       States    v.

Perrin,     45 F.3d 869,        871    (4th       Cir.    1995).          To    warrant    a

justification instruction, a defendant must show that he:

             (1) was under unlawful and present threat of
             death or serious bodily injury;


                                                   4
            (2) did not recklessly place himself in a
            situation where he would be forced to engage
            in criminal conduct;

            (3) had no reasonable legal alternative (to
            both the criminal act and the avoidance of
            threatened harm); and

            (4) a direct causal relationship between the
            criminal action and the avoidance of the
            threatened harm.

Ricks, 573 F.3d at 202.

            We     have    reviewed      the       record     and    conclude    that      the

district court did not err in refusing to give a justification

instruction.       Brown did not show that he faced “death or serious

bodily injury,” or that he had “no legal alternative” to his

conduct.     We thus hold that the district court correctly refused

to give the instruction.

            Brown’s       final    challenge         is   that      the    district    court

should     have    instructed       the    jury        that    “willfulness”          is   an

essential element of the charged offense.                           We consider de novo

“whether a district court has properly instructed a jury on the

statutory elements of an offense.”                    United States v. Powell, 680
F.3d 350,     355     (4th    Cir.    2012)       (internal           quotation    marks

omitted).

            We     have    reviewed      the       record     and    conclude    that      the

district    court’s        decision      was       correct.         Specific    intent      to

violate the statute is not required to be convicted under 18

U.S.C. § 111.       United States v. Williams, 604 F.2d 277, 279 (4th

                                               5
Cir. 1979).     We thus hold that the district court did not abuse

its discretion in refusing to instruct the jury that willfulness

was an essential element of the charged offense.

            In accordance with Anders, we have reviewed the record

and have found no meritorious issues for appeal.                    Accordingly,

we affirm the district court’s judgment.                  This court requires

that counsel inform Brown, in writing, of the right to petition

the Supreme Court of the United States for further review.                     If

Brown requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move

in   this    court   for   leave   to       withdraw   from      representation.

Counsel’s motion must state that a copy thereof was served on

Brown.      We dispense with oral argument because the facts and

legal    contentions    are   adequately      presented     in    the   materials

before   this   court   and   argument      would   not   aid    the    decisional

process.

                                                                          AFFIRMED




                                        6